Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 09, 2020

The Court of Appeals hereby passes the following order:

A20A1980. DEWAYMAN HARRIS v. THE STATE.

      In January 2020, Dewayman Harris was indicted for multiple felonies. Harris
filed a pro se motion to dismiss on constitutional speedy trial grounds and a motion
to suppress evidence. The trial court dismissed the motions, finding that Harris did
not have the right to file pro se pleadings while represented by counsel. Harris then
filed this pro se notice of appeal.
      The trial court is correct that a criminal defendant may not file pro se pleadings
while represented by an attorney. See Tolbert v. Toole, 296 Ga. 357, 363 (3) (767
SE2d 24) (2014). Here, however, there is nothing in the record showing that Harris
is, in fact, represented by counsel. Based on the record before us, it appears that
Harris’s pro se notice of appeal is valid. Compare Soberanis v. State, 345 Ga. App.
403, 405 (812 SE2d 800) (2018) (holding that the defendant’s pro se notice of appeal
was a nullity where the defendant remained represented by counsel).
      We, nonetheless, lack jurisdiction. As a general rule, a right of direct appeal
lies from a final judgment; that is, where the case is no longer pending below. See
OCGA § 5-6-34 (a) (1). A defendant seeking to appeal non-final rulings must follow
the interlocutory appeal procedures in order to obtain immediate appellate review.
See Sosniak v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012) (no right to directly
appeal a ruling on constitutional speedy trial grounds); Holton v. State, 173 Ga. App.
249, 249 (326 SE2d 240) (1985) (order on a motion to suppress is not a final
judgment).
      Harris’s failure to follow the required appellate procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/09/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.